ORDER
Considering the fact that mandamus lies only in order to enforce the discharge of a ministerial duty clearly provided by law, and taking into account that in the instant case the constitutionality of a statute of the Legislature of Puerto Rico has to be determined first, the writ requested does not lie. The petition for mandamus having been considered as a petition for declaratory judgment, the same is transferred to the Superior Court, San Juan Part, since this Court lacks jurisdiction to take cognizance of the same in first instance.
It was so agreed by the Court and certified by the Clerk. Mr. Acting Chief Justice Pérez Pimentel and Mr. Justice Martínez Muñoz dissented in separate opinions. Mr. Justice Rigau, with whom Mr. Justice Ramirez Bages joins, concurred in a separate opinion. Mr. Justice Dávila issued a separate opinion in which Mr. Justice Ramirez Bages concurs. Mr. Justice Hernández Matos and Mr. Justice Martin took no part in this decision.
(s) José L. Carrasquillo

Clerk

October 5,1972
—0—